Exhibit 10.1

SANGAMO BIOSCIENCES, INC.

INCENTIVE COMPENSATION PLAN

ARTICLE I

NAME AND PURPOSE

1.01 Purpose. Sangamo BioSciences, Inc., a corporation duly organized and
existing under the laws of the State of Delaware (the “Corporation”), hereby
establishes the Sangamo BioSciences, Inc. Incentive Compensation Plan (the
“Plan”) in order to (i) provide the Corporation’s executive officers with the
opportunity to earn incentive compensation contingent upon the Corporation’s
attainment of pre-established Corporate Objectives, achievement of any
Individual Objectives and completion of designated service periods, (ii) attract
and retain high quality executive officers, and (iii) provide an incentive to
the Corporation’s executive officers to achieve the Corporate Objectives and
Individual Objectives.

1.02 General. The benefits provided under the Plan shall be paid, as they become
due, from the Corporation’s general assets. The interest of each participant
(and his or her beneficiary) in any benefits that become payable under the Plan
shall be no greater than that of an unsecured creditor of the Corporation.

ARTICLE II

ADMINISTRATION OF THE PLAN

2.01 Plan Administrator. The Plan shall be administered by the Compensation
Committee of the Board, and the Compensation Committee acting in such capacity
shall hereinafter be referred to as the Plan Administrator. As Plan
Administrator, the Compensation Committee shall have full power and authority to
administer the Plan, establish each Performance Period and select the Eligible
Employees who are to participate in the Plan for each Performance Period.
Notwithstanding the foregoing, the Board shall determine the Corporate
Objectives for each Performance Period and the Plan Administrator shall
determine the Individual Objectives, if any, to be achieved by each Participant
for each Performance Period and the level at which the applicable Corporate
Objectives and any Individual Objectives were achieved for each Performance
Period.

2.02 Authority. The interpretation and construction of any provision of the Plan
and the adoption of rules and regulations for Plan administration shall be made
by the Plan Administrator. Decisions of the Plan Administrator shall be final
and binding on all parties who have an interest in the Plan, including (without
limitation) all decisions relating to an individual’s eligibility for
participation in the Plan, his or her entitlement to benefits hereunder and the
amount of any such benefit entitlement.



--------------------------------------------------------------------------------

ARTICLE III

DEFINITIONS

3.01 “Board” shall mean the Corporation’s Board of Directors.

3.02 “Change in Control” shall have the meaning assigned to such term in the
Corporation’s 2004 Stock Incentive Plan, or any successor plan.

3.03 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

3.04 “Corporation” shall mean Sangamo BioSciences, Inc. and any successor or
assignee corporation, whether by way of merger, acquisition or other
reorganization.

3.05 “Eligible Employee” shall mean each executive officer of the Corporation.

3.06 “Employee” shall mean any person in the employ of the Corporation or any
Subsidiary, subject to control and direction of the employer entity as to both
the work to be performed and the manner and method of performance.

3.07 “Employment Agreement” shall mean an employment agreement by and between
the Participant and the Corporation.

3.08 “Incentive Bonus” shall mean the cash bonus to which the Participant may
become entitled with respect to a particular Performance Period on the basis of
the Corporation’s attainment of the Corporate Objectives and the Participant’s
attainment of Individual Objectives, if any, which the Plan Administrator
establishes for that Performance Period.

3.09 “Individual Objectives” shall mean one or more specific performance
objectives which the Plan Administrator designates for a Participant to attain
in a particular Performance Period in order for such Participant to become
entitled to a Incentive Bonus for that Performance Period. Individual Objectives
shall be based on one or more of the following criteria: (i) the Participant’s
contribution toward the achievement of a specific Corporate Objective, (ii) the
contribution of the business unit or division supervised by the Participant
toward the achievement of a specific Corporate Objective, and (iii) the
Participant’s development of professional skills.

3.10 “1934 Act” shall mean the Securities Exchange of 1934, as amended.

3.11 “Participant” shall mean each Eligible Employee who participates in the
Plan.

 

2



--------------------------------------------------------------------------------

3.12 “Corporate Objectives” shall mean one or more specific performance
objectives which the Board designates for the Corporation to attain in a
particular Performance Period in order for each Participant to become entitled
to an Incentive Bonus for that Performance Period. Corporate Objectives shall be
based on one or more of the following criteria: (i) revenue, organic revenue,
net sales, or new-product revenue or net sales, (ii) achievement of specified
milestones in the discovery and development of the Company’s technology or of
one or more of the Company’s products, (iii) achievement of specified milestones
in the commercialization of one or more of the Company’s products,
(iv) achievement of specified milestones in the manufacturing of one or more of
the Company’s products, (v) expense targets, (vi) share price, (vii) total
shareholder return, (viii) earnings per share, (ix) operating margin, (x) gross
margin, (xi) return measures (including, but not limited to, return on assets,
capital, equity, or sales), (xii) productivity ratios, (xiii) operating income,
(xiv) net operating profit, (xv) net earnings or net income (before or after
taxes), (xvi) cash flow (including, but not limited to, operating cash flow,
free cash flow and cash flow return on capital), (xvii) earnings before or after
interest, taxes, depreciation, amortization and/or stock-based compensation
expense, (xviii) economic value added, (xix) market share, (xx) working capital
targets, (xxi) achievement of specified milestones relating to corporate
partnerships, collaborations, license transactions, distribution arrangements,
mergers, acquisitions, dispositions or similar business transactions, and
(xxii) employee retention and recruiting and human resources management. Such
Corporate Objectives may be measured not only in terms of the Company’s
performance but also in terms of its performance relative to the performance of
other entities or may be measured on the basis of the performance of any of the
Company’s business units or divisions or any parent or subsidiary entity.
Performance may also be measured on an absolute basis, relative to internal
business plans, or based on growth. As may be applicable, they may also be
measured in aggregate or on a per-share basis.

3.13 “Performance Period” shall mean the period over which the Corporation must
attain the Corporate Objectives and the Participant must attain the Individual
Objectives, if any, which the Plan Administrator has established for that
period. Unless the Plan Administrator determines otherwise, each Performance
Period shall be coincident with the calendar year.

3.14 “Service” shall mean Participant’s performance of services for the
Corporation (or any Subsidiary) in the capacity of an Employee. For purposes of
this Agreement, Participant shall be deemed to cease Service immediately upon
the occurrence of the either of the following events: (i) Participant no longer
performs services in the foregoing capacity for the Corporation (or any
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity.

3.15 “Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

PARTICIPATION

4.01 Eligibility Rules. The Plan Administrator shall have absolute discretion in
selecting the Eligible Employees who are to participate in each Performance
Period implemented under the Plan. The initial Participants for each Performance
Period shall be selected not later than the ninetieth (90th) day after the
commencement date of that Performance Period. The Plan Administrator may select
additional Participants for the Performance Period after such ninetieth
(90th) day; provided, however, that the Plan Administrator may, in its sole
discretion, pro-rate the Incentive Bonus which the Participant may earn for that
Performance Period to reflect his or her actual period of Service during that
Performance Period.

4.02 Cessation of Participation. The Plan Administrator shall have complete
discretion to exclude one or more individuals from Participant status for one or
more subsequent Performance Periods implemented under the Plan. If any
individual is excluded from Participant status for one or more Performance
Periods, then such individual shall not be entitled to any Incentive Bonus for
those Performance Periods.

ARTICLE V

INCENTIVE BONUSES

5.01 Timing and Nature of Awards. The Plan Administrator shall have complete
discretion to implement one or more Performance Periods under the Plan. Except
with respect to the initial Performance Period for the 2012 year, within the
first ninety (90) days of each Performance Period, the Board shall establish the
specific Corporate Objectives which must be attained for that Performance Period
and the Plan Administrator shall establish the specific Individual Objectives
which must be attained by each Participant, if any, for that Performance Period.
For each Corporate Objective and Individual Objective, the Plan Administrator
may set threshold, target and above-target levels of attainment. The Plan
Administrator shall establish for each Participant dollar levels for the
Incentive Bonus to which he or she may become entitled for that Performance
Period based on the level at which the Corporate Objectives and the Individual
Objectives, if any, are actually attained. Such dollar levels may be a specified
dollar amount or tied to a percentage or multiple of the annual rate of base
salary in effect for the Participant for the applicable Performance Period.

5.02 Service Requirement. A Participant shall not become entitled to a Incentive
Bonus for a particular Performance Period unless the Participant continues in
Service through the date the actual Incentive Bonus is paid to each Participant
following the completion of that Performance Period.

5.03 Determination of Bonus Amount. As soon as practicable, but not later than
forty-five (45) days following the completion of the Performance Period, the
Plan Administrator shall determine the actual level of attainment of each
Corporate Objective and

 

4



--------------------------------------------------------------------------------

Individual Objective established for that Performance Period and shall then
measure and certify that level of attainment against the levels of attainment
established for that Corporate Objective and Individual Objective. On the basis
of the foregoing measurements and certification, the Plan Administrator shall
determine the actual Incentive Bonus for each Participant entitled to a
Incentive Bonus for the Performance Period.

5.04 Change in Control. Should a Change in Control transaction be consummated
prior to the completion of that Performance Period, then the Performance Period
shall terminate upon the consummation of that Change in Control. In such event,
the actual Incentive Bonus for each Participant entitled under Section 5.01 to a
bonus for that Performance Period shall be in the dollar amount previously set
by the Plan Administrator at target level attainment of each Corporate Objective
and any Individual Objective, however, the Plan Administrator shall pro-rate
such bonus to reflect the Participant’s actual period of Service from the start
date of the Performance Period through the effective date of the Change in
Control. Notwithstanding the terms of any Employment Agreement to the contrary,
in the event a Participant becomes eligible to receive a severance payment under
his or her Employment Agreement in connection with the Participant’s cessation
of Service in the year in which such Change in Control transaction is
consummated, the amount of which is based in whole or in part on the amount of
Participant’s target bonus under this Plan, the pro-rated bonus paid pursuant to
the terms of this Plan shall reduce the amount of severance payable to the
Participant based on the amount of the Participant’s target bonus pursuant to
the terms of such Employment Agreement.

ARTICLE VI

PAYMENT OF INCENTIVE BONUSES

6.01 Payment. The Participant’s Incentive Bonus shall be paid to the Participant
in cash in accordance with the following requirements:

(i) for a full Performance Period, the payment shall be made within sixty
(60) days after the last day of the Performance Period.

(ii) for an abbreviated Performance Period under Section 5.04, the payment shall
be made within sixty (60) days after the effective date of the Change in Control
transaction triggering that abbreviated Performance Period.

6.02 Withholding Taxes. The Corporation shall collect all federal, state and
local income, employment and other payroll taxes (including FICA taxes) required
to be withheld from the Participant’s Incentive Bonus, as and when those taxes
become due under applicable law. The Corporation shall collect such taxes
through tax withholdings from the Incentive Bonus or other wages and earnings
payable to the Participant or by any other means acceptable to the Corporation.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.01 Plan Effective Date. The Plan shall become effective immediately upon
approval by the Plan Administrator.

7.02 Benefit Limit. In the event any payment to which Participant becomes
entitled under the Plan would otherwise constitute a parachute payment under
Code Section 280G, then that payment shall be subject to reduction to the extent
necessary to assure that such payment will be limited to the greater of (i) the
dollar amount which can be paid to the Participant without triggering a
parachute payment under Code Section 280G or (ii) the dollar amount of that
payment which provides the Participant with the greatest after-tax amount after
taking into account any excise tax the Participant may incur under Code
Section 4999 with respect to such payment and any other benefits or payments to
which the Participant may be entitled in connection with any change in control
or ownership of the Corporation or the subsequent termination of the
Participant’s Service.

7.03 Benefits Not Funded. The obligation to pay each Participant’s Incentive
Bonus shall at all times be an unfunded and unsecured obligation of the
Corporation. The Corporation shall not have any obligation to establish any
trust, escrow arrangement or other fiduciary relationship for the purpose of
segregating funds for the payment of the Incentive Bonus Incentives Bonuses
which become payable under the Plan, nor shall the Corporation be under any
obligation to invest any portion of its general assets in mutual funds, stocks,
bonds, securities or other similar investments in order to accumulate funds for
the satisfaction of its respective obligations under the Plan. The Participant
(or his or her beneficiary) shall look solely and exclusively to the general
assets of the Corporation for the payment of his or her Incentive Bonus.

7.04 No Employment Right. Neither the action of the Corporation in establishing
or maintaining the Plan, nor any action taken under the Plan by the Plan
Administrator, nor any provision of the Plan itself shall be construed so as to
grant any person the right to remain in the Service of the Corporation for any
period of specific duration, and the Participant shall at all times remain an
Employee at will and may accordingly be discharged at any time, with or without
cause and with or without advance notice of such discharge.

7.05 Amendment/Termination. The Plan Administrator may at any time amend,
suspend or terminate the Plan.

7.06 Applicable Law. The provisions of the Plan shall also be construed,
administered and governed by the laws of the State of Delaware without resort to
its conflict-of-laws provisions. If any provision of this Plan shall be held by
a court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions of the Plan shall continue in full force and effect.

 

6



--------------------------------------------------------------------------------

7.07 Satisfaction of Claims. Any payment made to a Participant or his or her
legal representative, beneficiary or estate in accordance with the terms of this
Plan shall to the extent thereof be in full satisfaction of all claims with
respect to that payment which such person may have against the Plan, the Plan
Administrator (or its designate) or the Corporation (or any parent or
Subsidiary), any of whom may require the Participant or his or her legal
representative, beneficiary or estate, as a condition precedent to such payment,
to execute a receipt and release in such form as shall be determined by the Plan
Administrator.

7.08 Alienation of Benefits. No person entitled to benefits under the Plan shall
have any right to transfer, assign, alienate, pledge, hypothecate or otherwise
encumber his or her interest in such benefits prior to actual receipt of those
benefits. The benefits payable under the Plan shall not, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person and shall not, to the maximum extent permitted by law, be transferable by
operation of law in the event of the bankruptcy or insolvency of the Participant
or any other person.

7.09 Successors and Assigns. The obligation of the Corporation to make the
payments required hereunder shall be binding upon the successors and assigns of
the Corporation, whether by merger, consolidation, acquisition or other
reorganization.

7.10 Construction and Interpretation. The Plan shall be administered, operated
and construed in compliance with the requirements of the short-term deferral
exception to Internal Revenue Code Section 409A of and Treasury Regulations
Section 1.409A-1(b)(4). Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of the Plan would otherwise contravene the
requirements or limitations of Internal Revenue Code Section 409A applicable to
such short-term deferral exception, then those provisions shall be interpreted
and applied in a manner that does not result in a violation of the requirements
or limitations of Internal Revenue Code Section 409A and the Treasury
Regulations thereunder that apply to such exception.

 

7